NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 1 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 15-10480

                  Plaintiff-Appellee,            D.C. No. 1:93-cr-05046-AWI

   v.
                                                 MEMORANDUM*
 RAUL AMEZCUA,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Raul Amezcua appeals from the district court’s order denying his motion for

a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

        Amezcua contends that he is entitled to a sentence reduction under

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). The district court

correctly concluded that Amezcua is ineligible for a sentence reduction because

Amendment 782 did not lower his applicable sentencing range. See 18 U.S.C.

§ 3582(c)(2); Leniear, 574 F.3d at 673-74. Because the district court lacked

authority to reduce Amezcua’s sentence, it had no cause to consider the 18 U.S.C.

§ 3553(a) factors. See Dillon v. United States, 560 U.S. 817, 826-27 (2010).

Moreover, contrary to Amezcua’s contention, Booker did not give the court

authority to lower Amezcua’s sentence. See Dillon, 560 U.S. at 828 (proceedings

under section 3582(c)(2) “do not implicate the interests identified in Booker”).

Finally, Amezcua’s challenge to the form of methamphetamine involved in his

offense is not cognizable in a section 3582(c)(2) proceeding. See id. at 826

(section 3582(c)(2) does not authorize a “plenary resentencing proceeding”).

      AFFIRMED.




                                          2                                    15-10480